DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A: Figs 1 and 2 in the reply filed on 13 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-4 are identified as reading on Species A in the reply of 13 July 2022.
Claims 5-9 are withdrawn in the reply of 13 July 2022.
Accordingly, the present action treats claims 1-4 on the merits.
Although Applicant requested withdrawal of the requirement (see Remarks, final paragraph; page 4 of the reply of 13 July 2022), the requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Lindeen, US 1,319,016].
Regarding claim 1:
Lindeen teaches (Figs. 1-5):
A retaining pocket (“additional pocket”; lines 23-24), comprising: a bottom side (one of the “side walls 4”; line 89), including: a first opening seam (one of “margins, 8” which is “secured by stitching, 9”; lines 96-98) ; a first edge (see annotated Fig. 1 – a below); a second edge (see annotated Fig. 1 – a below); and, a flap (“flap, 10”; line 102); and, a top side (the other (i.e. “shorter” (line 107)) of the two of “side walls 4”; line 89), including: a second opening seam (one of “margins, 8” which is “secured by stitching, 9”; lines 96-98) aligned with the first opening seam (Fig. 1); a third edge (see annotated Fig. 1 – a below) connected to the first edge (“secured throughout their left hand side…edges…by…stitching 5”; lines 90-93); a fourth edge (see annotated Fig. 1 – a below) connected to the second edge (“secured at the lower right hand corner…by…stitching…7”; lines 91-93); and a fifth edge (see annotated Fig. 1 – a below), wherein the flap is folded over the fifth edge (“lapped over the shorter portion 4”; lines 106-107; see also particularly Fig. 3).

    PNG
    media_image1.png
    628
    945
    media_image1.png
    Greyscale

Regarding claim 2:
Lindeen teaches the retaining pocket as recited in Claim 1, as set forth above.
Lindeen further teaches wherein the flap further comprises a first edge portion connected to the third edge and a second edge portion connected to the fourth edge. (“flap, 10…being…fastened at its opposite side edges by stitching”; lines 105-109)

Regarding claim 3:
Lindeen teaches the retaining pocket as recited in Claim 1, as set forth above.
Lindeen further teaches wherein said bottom side and said top side form a funnel or frusto-conical shape (see annotated Fig. 1 – b below).

    PNG
    media_image2.png
    764
    1024
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Lindeen, US 1,319,016] as applied to claim 1 above, and further in view of [Boyd, US 2020/0029637].
Lindeen teaches the retaining pocket as recited in Claim 1, as set forth above.
Lindeen does not expressly teach wherein said bottom side and said top side comprise an elastic or stretch fabric.
However, Boyd teaches a retaining pocket “funnel-shaped structure” (paragraph 28) formed from an elastic or stretch fabric: “funnel-shaped structure 134 may be formed of a knit, woven, or non-woven material that is elastically resilient along at least one axis…Use of an elastically resilient material facilitates the expansion of the funnel-shaped structure 134 upon entry of…a wearer's hand, and the contraction of the funnel-shaped structure 134 when the wearer's hand is withdrawn so that the funnel-shaped structure 134 lies flat when not in use” (paragraph 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the retaining pocket of Lindeen such that its bottom side and top side comprise the elastic or stretch fabric of Boyd in order to facilitate the expansion of the retaining pocket upon entry of a wearer's hand and the contraction of the retaining pocket when the wearer's hand is withdrawn so that the retaining pocket lies flat when not in use, as taught by Boyd (paragraph 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732